          Case 3:18-cv-00360-MO        Document 30     Filed 03/05/19   Page 1 of 15




Daniel P. Larsen, OSB No. 943645
E-mail: dpl@aterwynne.com
ATER WYNNE LLP
1331 N.W. Lovejoy Street, Suite 900
Portland, OR 97209-3280
Tel: 503/226-1191; Fax: 503/226-0079

James J. Ormiston (Pro Hac Vice)
E-mail: jormiston@grayreed.com
Michael A. Ackal, III (Pro Hac Vice)
E-mail: mackal@grayreed.com
GRAY REED & McGRAW LLP
1300 Post Oak Boulevard, Suite 2000
Houston, TX 77056
Tel: 713/986-7000; Fax: 713/986-7100

Attorneys for Defendant Xzeres Corp.




                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

ROBERT N. GARFF, an individual; and                               Case No. 3:18-cv-00360-MO
WILLIAM N. HAGLER, as Trustee for the
William N. & Jean S. Hagler Trust, a New                   DEFENDANT’S RESPONSE TO
Mexico Trust,                                                PLAINTIFFS’ MOTION FOR
                                                        PARTIAL SUMMARY JUDGMENT
                       Plaintiffs,

         v.

XZERES CORP., a Nevada corporation,

                       Defendant.


         Defendant Xzeres Corp.      (“Xzeres”) files this Response to the Motion for Partial

Summary Judgment [Dkt. 25] filed by Plaintiffs Robert N. Garff (“Garff”) and William H.

PAGE 1 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
           Case 3:18-cv-00360-MO        Document 30        Filed 03/05/19    Page 2 of 15




Hagler, as Trustee for the William N. & Jean S. Hagler Trust (“Hagler”) (collectively,

“Plaintiffs”), and respectfully states as follows:

                       OBJECTIONS TO SUMMARY JUDGMENT EVIDENCE

         Pursuant to Local Rule 56-1, Xzeres objects to Plaintiffs’ summary judgment evidence as

follows:

A.       Objections to Hagler’s Declaration [Dkt. 27]

         Hagler submitted a declaration made by his son, Randall B. Hagler (“Declarant”). Hagler

is the former trustee for the William N. & Jean S. Hagler Trust, and Declarant assumed the role

of trustee “in the latter part of 2018.” See Dkt. 27 at ¶ 1.

         1.       Objection to lack of personal knowledge

         Declarant contends his declaration is based on “personal knowledge” from his “review of

the file.” See id. at ¶¶ 1, 9. However, the entire declaration should be stricken because Declarant

is a stranger to the relevant promissory note and all amendments thereto, the last of which took

place in February 2016. See id. at ¶ 7. Declarations are not competent summary judgment

evidence without proof establishing personal knowledge. See Schulz v. Visionary Properties,

Inc., 2015 WL 7756015, at *4 (D. Or. Dec. 1, 2015) (citing Bliesner v. Commc'n Workers of

Am., 464 F.3d 910, 915 (9th Cir. 2006)); see also FED. R. EVID. 602.

         Here, Declarant does not even allege he was privy to negotiations and circumstances

surrounding Hagler’s execution of the promissory note and amendments. A retroactive “review

of the file” does not qualify as personal knowledge of these negotiations and circumstances. See

Dkt. 27 at ¶ 9. Accordingly, the declaration should be stricken in its entirety.




PAGE 2 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
          Case 3:18-cv-00360-MO          Document 30       Filed 03/05/19     Page 3 of 15




         2.       Objections to conclusory statements

         Xzeres further objects to the first, third, and fourth sentences of Paragraphs 4, 6, and 8 of

the declaration, along with the entirety of paragraph 9. These statements should be stricken

because they are self-serving, conclusory statements of law. See Nat'l Steel Corp. v. Golden

Eagle Ins. Co., 121 F.3d 496, 502 (9th Cir. 1997); Clooney v. Edwards, 15 F.3d 1083 (9th Cir.

1994) (“The object of [Fed. R. Civ. P. 56] is not to replace conclusory allegations of the

complaint or answer with conclusory allegations of an affidavit.”).

         Declarant contends Hagler “did not receive anything” when amending the relevant

promissory note, and the amendments were “solely gratuitous.” See Dkt. 27 at ¶¶ 4, 6, 8-9.

These statements amount to legal conclusions – improperly couched as facts – regarding the

contractual consideration Hagler purportedly did not receive. Consideration relates to contract

formation and is therefore a question of law for the Court to determine. See Wall Data Inc. v.

Los Angeles Cty. Sheriff's Dep't, 447 F.3d 769, 786 (9th Cir. 2006) (“contract formation and

interpretation are questions of law for the court to determine.”). Thus, the statements do not

qualify as competent summary judgment evidence. See S.E.C. v. 3 Eagles Research & Dev.

LLC, 2014 WL 1269489, at *7 (D. Or. Mar. 26, 2014) (conclusory legal allegations without

factual support do not qualify as summary judgment evidence).

B.       Objections to conclusory statements in Garff’s Declaration [Dkt. 26]

         Xzeres objects to the first, third, and fourth sentences of Paragraphs 3, 5, and 7 of the

Garff declaration, along with the entirety of paragraph 8. These statements should be stricken

because they are self-serving, conclusory statements of law. See Nat'l Steel Corp., 121 F.3d at

502; Clooney, 15 F.3d at 1083 (“The object of [Fed. R. Civ. P. 56] is not to replace conclusory

allegations of the complaint or answer with conclusory allegations of an affidavit.”).


PAGE 3 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
          Case 3:18-cv-00360-MO        Document 30       Filed 03/05/19     Page 4 of 15




         Garff contends he “did not receive anything” when amending the relevant promissory

note, and the amendments were “solely gratuitous.”         See Dkt. 27 at ¶¶ 3, 5, 7-8.    These

statements amount to legal conclusions – improperly couched as facts – regarding the contractual

consideration Garff purportedly did not receive. Consideration relates to contract formation and

is therefore a question of law for the Court to determine. See Wall Data Inc., 447 F.3d at 786

(“contract formation and interpretation are questions of law for the court to determine.”). Thus,

the statements do not qualify as competent summary judgment evidence. See 3 Eagles Research

& Dev. LLC, 2014 WL 1269489 at *7 (conclusory legal allegations without factual support do

not qualify as summary judgment evidence).

                       CERTIFICATE OF CONFERENCE FOR OBJECTIONS

         Pursuant to Local Rule 7-1(a), on March 4, 2019, counsel for Xzeres conferred in good

faith with counsel for Plaintiffs regarding Xzeres’ objections to Plaintiffs’ summary judgment

evidence, and all issues contained therein, but were unable to resolve the objections.

                                SUMMARY OF ARGUMENT

         While they were Xzeres stockholders and board members, Plaintiffs loaned money to

Xzeres documented through promissory notes. Thereafter, Plaintiffs exercised their control as

Xzeres board members by approving certain Xzeres business decisions in hopes of improving

Xzeres’ financial health, and in turn, benefitting Plaintiffs themselves. To reap the benefits of

these business decisions, Plaintiffs amended the notes on multiple occasions. Plaintiffs first

amended the notes to facilitate Xzeres receiving a line of credit from a bank, specifically by

extending the maturity and due dates of the notes. Plaintiffs amended the notes a second time to

facilitate Xzeres’ merger with another company.        As a condition of the merger, Plaintiffs

extended the maturity and due dates of the notes until 90 days after Xzeres paid off the credit


PAGE 4 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
           Case 3:18-cv-00360-MO         Document 30       Filed 03/05/19     Page 5 of 15




agreement debt. Xzeres has yet to pay off the credit agreement debt, meaning payment on the

promissory notes is not yet due. But after approving these Xzeres business decisions and

amending the notes to facilitate same, Plaintiffs now contend they amended the notes without

receiving additional consideration. Plaintiffs’ argument fails for the following independent

reasons:

         1.       The amendments did not require independent consideration because Plaintiffs had
                  the express authority to modify or extend the payment terms of the promissory
                  notes.

         2.       Nevada law views “any benefit conferred” as valid consideration for contract
                  amendments. Here, in their roles as Xzeres stockholders and board members,
                  Plaintiffs amended the promissory notes in order to facilitate the credit agreement
                  and merger. Obtaining the loan and accomplishing the merger were benefits to
                  Plaintiffs constituting valid consideration.

         3.       When a contract expressly recites sufficient consideration, and enables the Court
                  to “fairly imply” that consideration, the contact is enforceable. Here, each of the
                  amendments expressly recites sufficient consideration, and even identify the
                  actual consideration Plaintiffs received (the credit agreement and merger).

                            EVIDENCE IN SUPPORT OF RESPONSE

         In support of this Response, Xzeres fully incorporates by reference the Declaration of

Jeffrey Bittenbinder [Dkt. 24] and the exhibits attached thereto [Dkt. 24-1 through 24-8], which

were filed in support of Xzeres’ Motion for Summary Judgment [Dkt. 23] on February 12, 2019.

                                          BACKGROUND

A.       The promissory notes

         On or about April 1, 2013, Plaintiffs each made loans to Xzeres in return for Xzeres’

execution of promissory notes (collectively, the “Notes”).         See Dkt. 24-1.     Hagler loaned

$561,824 to Xzeres, while Garff loaned $172,544 to Xzeres. See id. Xzeres initially agreed to

repay the Notes by October 1, 2014. See id. Plaintiffs approved the loans and issuance of the

Notes in their capacities as Directors of Xzeres and major stockholders. See Dkt. 24-5 (showing

PAGE 5 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
          Case 3:18-cv-00360-MO         Document 30      Filed 03/05/19    Page 6 of 15




Plaintiffs served on the Xzeres Board of Directors in 2013). Notably, the Notes afford Plaintiffs,

as “Holders,” the exclusive authority to extend or modify payment terms for the Notes:

                  All parties hereto consent to, and Holder is expressly authorized
                  to make, without notice, any and all renewals, extensions,
                  modifications or waivers of the time for or the terms of
                  payment of any sum or sums due hereunder.

See Ex. 24-1 (emphasis added).1

B.       First amendments to the Notes

         Due to Xzeres’ declining financial condition, Xzeres obtained a line of credit loan

pursuant to a credit agreement with Wells Fargo Bank, N.A. (“Wells Fargo”). See Complaint at

2-3; Dkt. 24-6. Plaintiffs consented in writing to the credit agreement and referenced the

agreement as “desirable and in the best interests” of Xzeres. See Dkt. 24-6. And, as Plaintiffs

concede, in order for Xzeres to receive the line of credit loan, Plaintiffs were required to: (1)

subordinate the Notes to the Wells Fargo line of credit, and (2) extend the maturity date of the

Notes. See Complaint at 2-3.

         Reflecting this bargained-for exchange, on August 21, 2014, Plaintiffs exercised their

authority to extend the due date of the Notes (the “First Amendments”).           See Dkt. 24-2;

Complaint at 2-3. The First Amendments reference the Wells Fargo credit agreement as a basis

for the amendments, and extended the maturity and due dates from October 1, 2014 to October 1,

2016. See Dkt. 24-2. Further, the Notes were subordinated to Xzeres’ payment in full of the line

of credit. See id. Plaintiffs acknowledged they received sufficient consideration for the First

Amendments, which expressly state they are supported by “good and valuable consideration, the

receipt and sufficiency of which are hereby acknowledged.” See id.


1
       None of the subsequent amendments altered this right held by Plaintiffs. See Dkt. 24-2
through 24-4.
PAGE 6 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
          Case 3:18-cv-00360-MO          Document 30       Filed 03/05/19     Page 7 of 15




C.       Second amendments to the Notes

         In December of 2015, Xzeres decided to merge with an entity called “Xzeres Merger

Sub, Inc.,” with the surviving entity as a subsidiary of Xzeres Holdings, LLC (“Xzeres

Holdings”). See Complaint at 3, ¶ 10. Plaintiffs, as Directors of Xzeres, considered the merger

and determined it was “advisable” and in the “best interests” of Xzeres and its stockholders –

which includes Plaintiffs themselves. See Dkt. 24-7. To that end, Plaintiffs issued a written

consent to the merger plan. See id.

         To effectuate the merger and reap its benefits, Plaintiffs again exercised their authority to

amend the due dates of the Notes. Specifically, Plaintiffs agreed to amend the Notes to provide

that Xzeres was not obligated to pay the Notes until 90 days after Xzeres fully paid off the Wells

Fargo line of credit. See Docs. 24-3, 24-8. During the negotiations, Plaintiffs initially requested

payment on the Notes irrespective of when the debt was paid off, but their proposal was rejected

as part of the bargained-for exchange. See Dkt. 24-8. Specifically, on December 28, 2015,

Plaintiffs were informed payment of the Notes had to be “tied to the [Wells Fargo] payment as

opposed to just [the] October [due] date” identified in the First Amendment. See id.

         Plaintiffs agreed to this condition, and on or about December 29, 2015, Plaintiffs

amended the Notes a second time to memorialize the agreement (the “Second Amendments”).

See Dkt. 24-3; Complaint at 3, ¶ 11. The recitals of the Second Amendments reflect the

amendments were necessary as a condition to closing of the Xzeres merger. See Dkt. 24-3. Just

like the First Amendments, Plaintiffs acknowledged sufficient consideration in the Second

Amendments, which expressly state they are supported by “good and valuable consideration, the

receipt and sufficiency of which are hereby acknowledged.” See id.




PAGE 7 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
          Case 3:18-cv-00360-MO       Document 30       Filed 03/05/19     Page 8 of 15




         Consistent with their purpose, the Second Amendments expressly conditioned and

extended Xzeres’ obligation to pay off the Notes until 90 days after Xzeres repaid the Wells

Fargo line of credit. See Dkt. 24-3. To date, Xzeres has not paid off this debt. See Dkt. 24 at

¶ 6.

D.       Third amendments to the Notes

         Plaintiffs and Xzeres amended the Notes a third time in February of 2016 (the “Third

Amendments”).2 See Dkt. 24-4; Complaint at 4, ¶ 13. The Third Amendments added a payment

date of April 1, 2017, but did not modify the condition precedent in the Second Amendments,

which requires the Wells Fargo line of credit be paid off before the Notes are due. See Dkt. 24-3,

24-4.3 The Third Amendments state that except as expressly amended, all other terms of the

Notes, as previously amended, remained “in full force and effect.” See Dkt. 24-4.

E.       Plaintiffs’ Motion for Partial Summary Judgment

         Plaintiffs filed their Motion for Partial Summary Judgment (“Motion”) on February 12,

2019. Notably, Plaintiffs agreed with Xzeres’ summary of the Notes and all Amendments. See

Motion at 2. That aside, the Motion is based on a single argument: Plaintiffs contend all the




2
     The First, Second, and Third Amendments are collectively referred to as the
“Amendments.”
3
        Plaintiffs do not dispute the condition precedent in the Second Amendments was
unaffected by the Third Amendments. In fact, Plaintiffs allege they “attempted to rectify” the
condition precedent in the Second Amendments, but acknowledge they “mistakenly failed to
correct” the condition precedent in the Third Amendments. See Complaint at 8, ¶ 39. Notably,
if the First and Second Amendments were not bargained-for exchanges, as alleged, there would
be no need or reason to “attempt[] to rectify” them through the Third Amendments.
PAGE 8 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
          Case 3:18-cv-00360-MO         Document 30      Filed 03/05/19    Page 9 of 15




Amendments are unenforceable because Plaintiffs “received nothing” in the form of bargained-

for consideration.4

                              ARGUMENTS AND AUTHORITIES

         Xzeres’ primary defense in this case is simple: payment is not yet owed on the Notes.

Specifically, the Second Amendments state payment on the Notes is not due until 90 days after

the Wells Fargo debt is paid off. See Dkt. 24-3. Xzeres has not paid off this debt, meaning

Plaintiffs’ claims are not ripe. See Dkt. 24 at ¶ 6. Xzeres only needs to raise a fact issue on

consideration in the First and Second Amendments in order to warrant denial of Plaintiffs’

Motion because the Third Amendments do not affect the condition precedent in the Second

Amendments.5 Nonetheless, the Amendments are supported by adequate consideration, as a

matter of law, for several reasons.

A.       No consideration was required for the Amendments.

         The Notes provide Plaintiffs with the authority to extend or modify payment terms of the

Notes, as follows:

                  All parties hereto consent to, and Holder is expressly authorized
                  to make, without notice, any and all renewals, extensions,
                  modifications or waivers of the time for or the terms of
                  payment of any sum or sums due hereunder.

\See Ex. 24-1 (emphasis added).6


4
       Plaintiffs’ Motion relies on Nevada law. Xzeres agrees Nevada law applies, as set forth
in its Motion for Summary Judgment [Dkt. 23], because the Notes contain an enforceable
Nevada choice-of-law provision. See Dkt. 24-1 (“This note shall be governed by and construed
in accordance with the laws of the state of Nevada.”).
5
        As noted supra, Xzeres’ primary defense is based on the Second Amendments, which
state repayment of the Notes is not due until 90 days after Xzeres pays of debt associated with
the line of credit. See Dkt. 24-3.
6
       None of the subsequent Amendments altered this right held by Plaintiffs. See Dkt. 24-2
through 24-4.
PAGE 9 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
         Case 3:18-cv-00360-MO         Document 30      Filed 03/05/19      Page 10 of 15




         In light of this contractual language quoted above, no consideration was required for the

Amendments. “Although the general rule is that modification must be supported by additional

consideration, the parties to a contract may delegate to one of the contracting parties the power to

alter or amend the contract, and such a delegation does not … require additional consideration to

support the amendments.” Baroi v. Platinum Condo. Dev., LLC, 2012 WL 2847912, at *5 (D.

Nev. July 11, 2012) (denying partial summary judgment arguing amendment lacked independent

consideration) (citing Facebook, Inc. v. Pac. NW. Software, Inc., 640 F.3d 1034, 1038 (9th Cir.

2011) (applying California law); Lamb v. Emhart Corp., 47 F.3d 551, 559-60 (2d Cir. 1995)).

         Plaintiffs’ Motion must be denied for the simple fact it ignores Plaintiffs’ express

authority to modify or extend the payment terms of the Notes, which Nevada law permits

without independent consideration. See Ex. 24-1. Plaintiffs’ contractual right to extend the due

date of the notes, once exercised, precludes Plaintiffs from alleging the Amendments fail for lack

of consideration.

B.       Alternatively, the First and Second Amendments resulted in benefits to Plaintiffs as
         Xzeres board members and stockholders.

         1.       Consideration includes any benefit conferred, and Nevada law does not inquire
                  into its adequacy or sufficiency.

         Even assuming arguendo the Amendments required independent consideration, Nevada

courts have repeatedly instructed “consideration may be any benefit conferred or any detriment

suffered ... and the law will not enter into an inquiry as to its adequacy.” See Kaufman v. Pub.

Restroom Co., No. 68970, 2017 WL 1214492, at *2 (Nev. App. Mar. 22, 2017) (citing Nyberg v.

Kirby, 65 Nev. 42, 188 P.2d 1006, 1010 (Nev.1948)); see also Oh v. Wilson, 112 Nev. 38, 42,

910 P.2d 276, 279 (1996). The adequacy of consideration is only relevant to assessing matters

such as fraud or lack of capacity – which are not at issue here. See Oh, 112 Nev. at 42. This is


PAGE 10 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
          SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
          Case 3:18-cv-00360-MO         Document 30      Filed 03/05/19    Page 11 of 15




because contracting parties “are thought to be better at evaluating the circumstances of particular

transactions.”         See id.   Because consideration may be “any benefit conferred,” valid

consideration manifests itself in a number of forms, including “an act other than a promise,”

forbearance, or the creation or modification of a legal right. See Kaufman, 2017 WL 1214492 at

*2; see also Sw. Gas Corp. v. Ahmad, 99 Nev. 594, 597, 668 P.2d 261, 263 (1983).

          Based on the foregoing principles, Plaintiffs cannot prove they “received nothing” in the

form of consideration. Consideration must be analyzed from the perspective that Plaintiffs

executed the Amendments while they were: (a) Xzeres stockholders, and (b) Xzeres board

members with authority to control and approve Xzeres business decisions. In these capacities,

Plaintiffs were in the best position to evaluate the circumstances of their transactions with

Xzeres. See Oh, 112 Nev. at 42.

          2.       Plaintiffs amended the Notes to facilitate and benefit from Xzeres business
                   decisions.

          Plaintiffs benefitted from the First Amendments as Xzeres stockholders and board

members. Plaintiffs concede the First Amendments were necessary for Xzeres to obtain a line of

credit.        See Complaint at 2-3, ¶ 8.    After considering the credit agreement, Plaintiffs

characterized the credit agreement as “desirable” and in the “best interests” of Xzeres, its

stockholders, and the Board of Directors. See Dkt. 24-6. In other words, the First Amendments

facilitated Xzeres’ acquisition of a credit agreement that Plaintiffs described as beneficial to

themselves. See id. This is precisely why the First Amendments reference the “desirable” line

of credit as the basis for the amendments. See Dkt. 24-2.

          Similarly, the Second Amendments conferred a benefit to Plaintiffs as Xzeres

stockholders and board members. The Second Amendments were necessary to accomplish

Xzeres’ plan of merger, and were expressly required for the merger transaction. See Dkt. 24-3.

PAGE 11 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
          SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
         Case 3:18-cv-00360-MO        Document 30      Filed 03/05/19     Page 12 of 15




Just like the credit agreement, Plaintiffs “considered the fairness” of the merger agreement, and

described it as “advisable” and “in the best interests” of Xzeres, its stockholders, and the Board

of Directors. See Dkt. 24-7. To that end, the Second Amendments state they were executed as a

“closing condition” of the merger. See Dkt. 24-3.

         Accordingly, Plaintiffs did not execute the First or Second Amendments for “nothing.”

See Motion at 2. The First Amendments were required to obtain the line of credit, and the

Second Amendments were a closing condition to the merger agreement. See Docs. 24-2, 24-3.

Plaintiffs executed these amendments in order to benefit Xzeres, its stockholders, and the Board

of Directors, including themselves.

C.       Alternatively, express language in the First and Second Amendments establishes
         sufficient consideration as a matter of law.

         Again assuming arguendo that the Amendments required independent consideration,

express language in the First and Second Amendments precludes summary judgment for

Plaintiffs. The First and Second Amendments were both executed for, and recite, “good and

valuable consideration, the receipt and sufficiency of which are hereby acknowledged.” See

Dkt. 24-2, 24-3. These amendments also describe the actual consideration received by Plaintiffs.

See id. The recitation of adequate consideration in the First and Second Amendments is fatal to

Plaintiffs’ Motion.

         Plaintiffs rely on one opinion, Hicks v. Dairyland Ins. Co., for the proposition that

consideration is required “even if the document memorializing the agreement says it is for ‘value

received.’” See Motion at 6 (citing Hicks v. Dairyland Ins. Co., 2010 WL 2541175, at *6 (D.

Nev. Mar. 3, 2010), aff’d 441 F. App’x 463 (9th Cir. 2011)). In Hicks, an assignment of rights

stated it was “for value received,” but did not express any of the purported consideration

received by the assignor. See Hicks, 2010 WL 2541175, at *5. There was no other evidence of

PAGE 12 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
          SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
         Case 3:18-cv-00360-MO          Document 30       Filed 03/05/19    Page 13 of 15




any benefit received by the assignor. See id. at *5-6. Thus, standing alone, the “for value

received” reference in the assignment of rights did not establish sufficient consideration. See id.

         Subsequent Nevada opinions expand on this principle. Specifically, where consideration

“can be fairly implied” from a contract, an expression of sufficient consideration creates an

enforceable contract. See, e.g., Bank of Am., N.A. v. Malibu Canyon Inv'rs, LLC, 2012 WL

3561977, at *5 (D. Nev. Aug. 15, 2012); Woori Am. Bank v. Sahara Westwood Hotel, LLC,

2011 WL 2295072, at *4 (D. Nev. June 8, 2011). One Nevada district court explained the

following in the context of a guaranty:

                  Bean acknowledged that the Guaranty was given ‘[f]or good and
                  valuable consideration, the receipt and adequacy of which are
                  hereby acknowledged, and in order to induce Lender to make Loan
                  to Borrower,’ and words of this type are a sufficient expression of
                  consideration. Consideration can be fairly implied from the
                  language of the instrument.

See Malibu Canyon Inv’rs, LLC, 2012 WL 3516977 at *5 (emphasis added) (internal citations

omitted). These cases reflect the long-standing rule set forth by the Supreme Court of Nevada—

a recital of valid consideration makes a contract enforceable “if the consideration can be fairly

implied from the language of the contract.” See White Sewing Mach. Co. v. Fowler, 28 Nev. 94,

78 P. 1034, 1034 (1904).

         The First and Second Amendments both state they are for “good and valuable

consideration, the receipt and sufficiency of which are hereby acknowledged.” See Docs. 24-2

through 24-4. So long as the Court is able to “fairly imply” the consideration supporting the

First and Second Amendments, the amendments are enforceable. See Fowler, 28 Nev. 94;

Malibu Canyon Inv’rs, LLC, 2012 WL 3516977 at *5. Here, there is no need to “fairly imply”

the consideration because the actual consideration is identified in each of the First and Second

Amendments. The First Amendments expressly reference the credit agreement, and the Second

PAGE 13 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
          SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
         Case 3:18-cv-00360-MO       Document 30       Filed 03/05/19   Page 14 of 15




Amendments expressly reference the merger agreement. See Dkt. 24-2, 24-3. Based on this

language, the First and Second Amendments are supported by valid consideration as a matter of

law.

                                       CONCLUSION

         WHEREFORE, Defendant Xzeres Corp. respectfully requests the Court deny Plaintiffs’

Motion for Partial Summary Judgment, and grant such other relief as may be appropriate.

         DATED this 5th day of March, 2019.

                                              ATER WYNNE LLP


                                              By: s/ Daniel P. Larsen
                                                  Daniel P. Larsen, OSB No. 943645
                                                  Email: dpl@aterwynne.com
                                                  Daniel L. Lis, OSB No. 162257
                                                  1331 N.W. Lovejoy Street, Suite 900
                                                  Portland, OR 097209-3280
                                                  Tel: 503/226-1191; Fax: 503/226-0079

                                              GRAY REED & McGRAW LLP

                                                  James J. Ormiston (Pro Hac Vice)
                                                  Email: jormiston@grayreed.com
                                                  Michael A. Ackal, III (Pro Hac Vice)
                                                  Email: mackal@grayreed.com
                                                  1300 Post Oak Boulevard, Suite 2000
                                                  Houston, TX 77065
                                                  Tel: 503/986-7000; Fax: 713/986/7100

                                              ATTORNEYS FOR DEFENDANT XZERES CORP.




PAGE 14 - DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL
          SUMMARY JUDGMENT
5363286.1
4840-2046-5545, v. 1
         Case 3:18-cv-00360-MO       Document 30       Filed 03/05/19    Page 15 of 15




                                CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing DEFENDANT’S RESPONSE

TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to the following

persons:

                  Nicholas J. Henderson
                  Jeremy G. Tolchin
                  MOTSCHENBACHER & BLATTNER LLP
                  117 S.W. Taylor Street, Suite 300
                  Portland, OR 97204
                  Attorneys for Plaintiffs

         DATED this 5th day of March, 2019.


                                              s/ Daniel P. Larsen
                                              Daniel P. Larsen, OSB No. 943645
                                              Attorneys for Defendant Xzeres Corp.




CERTIFICATE OF SERVICE

5363286.1
4840-2046-5545, v. 1
